Citation Nr: 0212411	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  95-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
infectious hepatitis.

2.  Determination of initial rating assignment for service-
connected post-traumatic stress disorder (PTSD), initially 
rated as 30 percent disabling from March 14, 1994 (except for 
periods of temporary total ratings), and as 70 percent 
disabling from September 1, 2001.


REPRESENTATION

Appellant represented by:	
Military Order of the Purple Heart of the U.S.A. (issue of 
initial rating assignment)
Daniel G. Krasnegor, Attorney (issue to reopen service 
connection for hepatitis)



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1965 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied a reopening of a 
prior final denial of service connection for hepatitis and 
denied service connection for PTSD.  The veteran appealed 
these decisions. 

In an August 1998 rating decision, the RO granted service 
connection for PTSD and assigned an initial disability rating 
of 30 percent.  The veteran then appealed the initial rating 
assignment.  In a March 2002 rating decision during the 
appeal, the RO granted an initial "staged" rating for the 
period beginning September 1, 2001of 70 percent.  The RO also 
granted temporary total (100 percent) ratings for periods of 
hospitalization, from August 9, 1994 to November 1, 1994, 
December 2, 1996 to February 1, 1997, April 17, 1997 to June 
1, 1997, September 16, 1997 to November 1, 1997, July 23, 
1999 to September 1, 1999, September 25, 2000 to November 1, 
2000, and July 30, 2001 to September 1, 2001.  Effective from 
September 1, 2001, the RO granted a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  

The Board issued a decision in June 1999 which was 
subsequently vacated by a December 1999 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the June 1999 Board decision was vacated and remanded 
for consideration of provisions in the disability rating 
schedule for ratings for healed and nonsymptomatic infectious 
hepatitis, and for a VA compensation and medical etiology 
opinion regarding hepatitis.  In August 2000, the Board 
remanded this issue to the RO for further development, 
including a VA liver examination and medical etiology 
opinion.  The requested examination was conducted in February 
2001.  The case was returned to the Board.

On an August 2002 VA Form 646, the veteran's representative 
appears to contend that an "earlier effective date" than 
the date of claim in March 1994 should be considered for 
either service connection or the ratings assigned for 
service-connected PTSD.  This use of the term earlier 
effective date is misplaced, however, as this is an appeal of 
an initial rating following the August 1998 grant of service 
connection for PTSD, and the periods for consideration are 
from the date of claim in March 1994.  As an initial rating 
claim, the Board has considered the appropriate initial 
rating assignment for all periods of the claim, from the date 
of claim for service connection for PTSD in March 1994 to the 
present.  Moreover, the veteran did not enter notice of 
disagreement with the August 1998 rating decision assignment 
of an effective date for service connection for PTSD within 
one year of notice of that rating decision; therefore, the 
issue of an earlier effective date for service connection for 
PTSD is not an issue on appeal to the Board.  With regard to 
the veteran's contention that any of the initially assigned 
staged ratings should be higher, that contention is addressed 
below in the Board's de novo determination of initial rating 
assignment for service-connected PTSD. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
veteran, and provided him VA medical examinations in order to 
further assist him in substantiating his claims for VA 
compensation benefits; in light of the reopening and grant of 
service connection for residuals of hepatitis, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating that claim. 

2.  In a June 1989 rating decision, the RO denied entitlement 
to service connection for residuals of infectious hepatitis, 
finding that the evidence did not show a current disability; 
the veteran was duly notified of the decision by a letter 
dated July 21, 1989, but did not enter notice of disagreement 
with this decision within one year of such notice.  

3.  The evidence associated with the claims file subsequent 
to the June 1989 RO decision which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of infectious hepatitis.

4.  The veteran incurred infectious hepatitis in April 1967 
during active duty service, and currently has no residuals of 
that hepatitis. 

5.  Temporary total ratings have been awarded for periods of 
hospitalization from August 9, 1994 to November 1, 1994, 
December 2, 1996 to February 1, 1997, April 17, 1997 to June 
1, 1997, September 16, 1997 to November 1, 1997, July 23, 
1999 to September 1, 1999, September 25, 2000 to November 1, 
2000, and July 30, 2001 to September 1, 2001.

6.  For the periods from March 14, 1994 to August 9, 1994, 
and from November 1, 1994 to December 2, 1996, the veteran's 
PTSD was productive of not more than definite social and 
industrial impairment; for the period from November 1, 1996 
to December 2, 1996, the veteran's PTSD was not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment; impaired abstract thinking, or difficulty 
in establishing and maintaining effective work and social 
relationships.  

7.  For the periods from February 1, 1997 to April 17, 1997, 
from June 1, 1997 to September 16, 1997, and from November 1, 
1997 to July 23, 1999, the veteran's PTSD was manifested by 
symptomatology that more nearly approximated occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flashbacks analogous to panic attacks 
more than once a week, anxiety roughly analogous to 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships; for this period, PTSD was manifested by not 
more than considerable social and industrial impairment. 

8.  For the period from September 1, 1999, the veteran's PTSD 
has been manifested by demonstrable inability to obtain or 
retain employment. 

   
CONCLUSIONS OF LAW

1.  The June 1989 rating decision that denied service 
connection for residuals of infectious hepatitis became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.201, 20.302, 20.1103 (2001).  

2.  The evidence received subsequent to the RO's June 1989 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for residuals of infectious hepatitis have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

3.   Based on the in-service incurrence of infectious 
hepatitis, service connection for residuals of infectious 
hepatitis is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).  

4.  For the periods from March 14, 1994 to August 9, 1994, 
and from November 1, 1994 to December 2, 1996, the schedular 
criteria for an initial rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9411 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

5.  For the periods from February 1, 1997 to April 17, 1997, 
from June 1, 1997 to September 16, 1997, and from November 1, 
1997 to July 23, 1999, with the resolution of reasonable 
doubt in the veteran's favor, the schedular criteria for an 
initial rating of 50 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

6.  For the period from September 1, 1999, with the 
resolution of reasonable doubt in the veteran's favor, the 
schedular criteria for an initial rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, that is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board finds that, in this appellant's case, 
the requirements of the Veterans Claims Assistance Act of 
2000 and implementing regulations have been met.  

In the multiple rating decisions, statement of the case, and 
letters to the veteran, the RO advised the veteran of what 
must be demonstrated to establish a higher initial disability 
rating for PTSD under both the old and new schedular rating 
criteria (in effect from November 7, 1996).  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional records or other evidence that has 
not been obtained.  The appellant was afforded a personal 
hearing before the RO in April 1996.  The veteran was 
afforded various VA PTSD or psychiatric examinations to 
determine the level of psychiatric disability.  In addition, 
the multiple reports of hospitalization and treatment of 
record reflect the nature and severity of the veteran's 
service-connected PTSD for the relevant rating periods.  

In light of the finding that new and material evidence has 
been presented, and the reopening of the claim and grant of 
service connection for residuals of infectious hepatitis, the 
Board finds that no further evidence is necessary to 
substantiate the veteran's claim as to this issue.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2001).  In this veteran's 
case, there is no reasonable possibility that further 
assistance would aid in substantiating the veteran's claim 
for VA compensation benefits (to have the claim for service 
connection for residuals of infectious hepatitis reopened 
based on new and material evidence or granted on the merits).  
See 38 U.S.C.A. 
§ 5103A(a)(1),(2) (West Supp. 2001).  Accordingly, no further 
notice to the appellant or further assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

II.  Reopening of Claim for Service Connection 
for Residuals of Infectious Hepatitis

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In this case, in a June 1989 rating decision, the RO denied 
entitlement to service connection for residuals of infectious 
hepatitis, finding that the evidence did not show a current 
disability.  The veteran was duly notified of the decision by 
a letter dated July 21, 1989, but did not enter notice of 
disagreement with this decision within one year of such 
notice; therefore, the June 1989 RO rating decision became 
final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  As the veteran 
in this case filed his claim to reopen in March 1994, prior 
to the August 29, 2001 effective date for regulatory change 
of the new and material requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The veteran contends that his claim for service connection 
for residuals of infectious hepatitis, described as a liver 
dysfunction, should be reopened and allowed.  He asserts that 
he was treated for hepatitis in service, and that he 
continues to have problems with his liver.  The veteran's 
attorney contends that 38 C.F.R. § 4.114, Diagnostic Code 
7345, allows service connection for healed, nonsymptomatic 
infectious hepatitis.   

The evidence which was of record at the time of the prior 
denial of service connection for residuals of infectious 
hepatitis in June 1989 included the veteran's service medical 
records.  A service medical record dated in June 1967 shows 
that the veteran was evacuated from Vietnam after developing 
infectious hepatitis.  He reportedly had developed symptoms 
in April 1967, including anorexia, nausea, vomiting, and 
diarrhea.  He also had dark urine and loose stools.  Liver 
function studies were elevated.  Following evacuation, the 
veteran was asymptomatic during his hospital course.  His 
liver function studies progressively improved.  The day 
before he left, liver function tests were slightly abnormal.  
These results were not noted until after he had been 
discharged from the hospital, and it was not felt that this 
abnormality was significant enough to recall him from leave.  
An addendum dated in August 1967 shows that during 
convalescent leave the veteran continued to
feel well, and had no difficulty whatsoever. Routine 
laboratory studies were within normal limits.  It was felt 
that he had recovered completely from his bout of infectious 
hepatitis.  The final diagnosis was resolved infectious 
hepatitis.

The report of a medical history given by the veteran in 
August 1967 for the purpose of his separation from service 
shows that he denied having stomach, liver, or intestinal 
trouble.  He also denied having jaundice.  The history of 
having been hospitalized for hepatitis was noted.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the abdomen and viscera was normal.  
It was stated that the veteran had infectious hepatitis that 
had been treated and had resolved.

The previously considered evidence also included a VA 
hospital discharge summary dated in May 1989.  The summary 
reflects that the veteran was treated for a generalized 
anxiety disorder, a history of alcohol dependence, arthritis 
of the right hip, and hypertension.  The record did not 
contain any mention of hepatitis.

The basis of the June 1989 denial of claim was that the 
evidence did not show that the veteran had a current 
disability of infectious hepatitis.  This determination was 
based on in-service history of improvement in liver function 
testing during hospitalization in service, service medical 
evidence that at service separation the infectious hepatitis 
had resolved, and the absence of post-service diagnosis or 
treatment for residuals of infectious hepatitis.  

The new evidence of record since the June 1989 rating 
decision includes additional post-service hospitalization and 
medical treatment records, VA examination reports, reports of 
clinical findings, and personal hearing testimony.  A report 
of a disability evaluation examination conducted by the VA in 
May and June 1991 shows a gastrointestinal disorder diagnosed 
as chronic pancreatitis.  A record from the 
St. Mary's Medical Center dated in April 1993 shows treatment 
for abdominal pain, but does not include a diagnosis of 
infectious hepatitis.  A June 1993 summary of hospitalization 
did not include residuals of infectious hepatitis.  A VA 
medical treatment record dated in October 1994 shows that the 
veteran was treated for alcoholic liver disease, but there 
was no diagnosis of infectious hepatitis.  

The veteran testified during hearings held in May 1995 and 
April 1996 regarding in-service symptomatology.  

A VA hospital discharge summary dated in January 1997 shows 
that the diagnoses included history of hepatitis A.  A VA 
hospital discharge summary dated in October 1997 also notes 
the veteran's history of having a previous hepatic infection.  
The normal result of his liver profile was shown to him and 
it was emphasized that biochemically and clinically there was 
no evidence of chronic hepatitis.

A report of a liver examination conducted by VA in March 1998 
reflects normal liver function tests.  It was noted that the 
veteran refused a blood draw and ultrasound on the day of the 
examination.  The examiner stated that he was unable to rule 
out Hepatitis C without labs, and that he could not comment 
on infectious hepatitis without specific hepatitis serology.  
The only diagnosis was normal enzymes. 

Articles about hepatitis and alcohol abuse, received in 1999, 
show both as components in liver disease.  

A February 2001 VA examination report reflects that the 
veteran was nonreactive to hepatitis A and B antibodies, and 
nonreactive to hepatitis B surface antigen and surface 
antibody.  The diagnoses included a history of hepatitis B 
(current blood tests revealed no evidence of past or current 
hepatitis B infection), and no evidence of present or past 
infection with hepatitis A or C. 

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's June 1989 rating decision which is new, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of a claim for service connection 
for residuals of infectious hepatitis.  The evidence added to 
the record reflects additional evidence of a history of 
infectious hepatitis occurring in service.  In light of the 
schedular rating criteria that provides a noncompensable 
rating for healed, nonsymptomatic infectious hepatitis 
(Diagnostic Code 7345), the Board finds that the evidence 
received subsequent to the RO's June 1989 rating decision 
denial is new and material as it pertains to the basis for 
the June 1989 rating decision denial of service connection 
for a residuals of infectious hepatitis.  The Board finds 
that the requirements to reopen the claim of entitlement to 
service connection for residuals of infectious hepatitis have 
been met.  Accordingly, the veteran's claim for service 
connection for residuals of infectious hepatitis is reopened.   

III.  Service Connection for Residuals of Infectious 
Hepatitis

The law and regulations applicable to claims for service 
connection provide that service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Turning to the merits of the veteran's claim, the Board notes 
that the veteran incurred infectious hepatitis in April 1967 
during active duty service, a fact well established by 
service medical record evidence, and reflected in various 
subsequent histories, and that the veteran currently has no 
residuals of that hepatitis as measured by clinical testing.  
While the rating criteria contemplate an actual current 
disability, the rating criteria for infectious hepatitis, 
38 C.F.R. § 4.114, Diagnostic Code 7345, specifically 
provides a noncompensable rating for healed, nonsymptomatic 
infectious hepatitis.  Diagnostic Code 7345 contemplates 
current disability that may not be clinically verifiable.  
Diagnostic Code 7345 appears to provide that even healed and 
currently nonsymptomatic infectious hepatitis in service 
nevertheless results in current disability, albeit to a 
noncompensable level due to the nonimpairing nature of such 
healed infectious hepatitis. 

Based on the in-service incurrence of infectious hepatitis in 
1967, regardless of the absence of current clinical 
corroboration of this well-documented in-service incident of 
infectious hepatitis, the Board finds that service connection 
for residuals of infectious hepatitis is warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  The nonsymptomatic and non-impairing nature 
of the veteran's currently healed infectious hepatitis, 
including on the basis of the absence of clinical findings, 
are facts for consideration in rating the residuals of 
infectious hepatitis that the Board finds is service 
connected.  

Service connection is not warranted for any other "liver" 
disorder or "alcoholic hepatitis," however, because the 
veteran's alcoholic hepatitis was diagnosed after service 
separation, has not been medically related to service, 
including to infectious hepatitis in service, and the 
evidence does not demonstrate that the veteran has a current 
disability of alcoholic hepatitis.  Although VA hospital 
summaries dated in 1991 and 1992 reflect diagnoses of 
alcoholism and alcoholic liver disease, alcoholic liver 
disease has not been shown by competent medical evidence to 
be related to the infectious hepatitis in service.  The 
evidence includes, for example, a record from the St. Mary's 
Medical Center dated in April 1993 that shows that the 
veteran was treated for abdominal pain.  The impression was 
(1) pancreatitis, possibly secondary to alcohol abuse; (2) 
rule out gastritis or peptic ulcer disease; (3) rectal 
bleeding, rule out polyps or colitis, colon carcinoma, 
hemorrhoids, etc; and (4) history of alcohol abuse.  A June 
1993 summary from St. Mary's Medical Center shows that the 
veteran was found to have acute pancreatitis and mild 
alcoholic hepatitis.  A VA medical treatment record dated in 
October 1994 shows that the veteran was treated for alcoholic 
liver disease.  Articles about hepatitis and alcohol abuse, 
received in 1999, show both as components in liver disease.  
A February 2001 diagnosis was only of a "history" of 
alcoholic hepatitis.  There is no opinion relating the 
alcoholic hepatitis to service.  This is consistent with the 
veteran's more recent histories that he no longer drinks 
alcohol.  Furthermore, direct service connection, including 
by way of aggravation, may not be granted for alcohol 
dependence or abuse, or alcoholic hepatitis related thereto.  
38 U.S.C.A. § 1110 specifically provides that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  See also 38 C.F.R. §§ 3.1(n), 3.301 (2001).  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

The veteran's own statements in which he contends that he has 
a "liver" disability (other than residuals of infectious 
hepatitis in service in 1967, for which the Board has herein 
granted service connection), and that such alleged current 
liver disability or alcoholic hepatitis is etiologically 
related to an injury or event in service, do not constitute 
the required medical diagnosis of a current disability nor a 
medical opinion as to the etiology of the alleged current 
symptoms.  The Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

IV.  Initial Rating Assignment for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including 
PTSD, as set forth in 38 C.F.R. § 4.125 to 4.132 
(redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 
52,695-52,702 (1996).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has evaluated the veteran's claim under both 
the old criteria (for the period March 14, 1994 forward) as 
well as the revised regulations (for the period from November 
7, 1996 forward). 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 30 percent 
disability rating contemplated definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating 
contemplated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and situations where by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating encompassed severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms that were of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132.  A 100 percent rating 
under the rating criteria in effect prior to November 7, 1996 
was warranted: where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
for demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  The Court has held that the 
criteria for the 100 percent schedular rating under the 
regulations in effect prior to November 7, 1996 provide three 
independent bases for assignment of a 100 percent schedular 
rating for a psychiatric disorder.  See Johnson v. Brown, 
7 Vet. App. 95, 97-99 (1994).

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (2001).  Under that formula, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF score is based on all 
of the veteran's psychiatric impairments.  A GAF score of 21 
to 30 indicates behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant), 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with coworkers).  A 61 to 70 GAF score indicates 
some mild symptoms (e.g., depressed mood and mild insomnia), 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

On March 14, 1994, the veteran filed a claim for service 
connection for PTSD.  After initial denials, a rating 
decision by the RO on appeal in August 1998 granted service 
connection for PTSD and assigned an initial rating of 30 
percent, effective from March 14, 1994; the veteran was 
notified of this decision by letter dated in September 1998.  
In August 1999, the veteran entered disagreement with the 
initially assigned rating for PTSD.  Subsequently, during the 
appeal, the RO in March 2002 awarded an initial 70 percent 
rating, effective from September 1, 2001.  In a May 2002 
rating decision, the RO awarded a TDIU, effective from 
September 1, 2001.  In this case, temporary total ratings 
have been awarded for periods of hospitalization from August 
9, 1994 to November 1, 1994, December 2, 1996 to February 1, 
1997, April 17, 1997 to June 1, 1997, September 16, 1997 to 
November 1, 1997, July 23, 1999 to September 1, 1999, 
September 25, 2000 to November 1, 2000, and July 30, 2001 to 
September 1, 2001.

The veteran contends that his service-connected PTSD is more 
severely disabling than represented by the initial ratings 
assigned.  He contends that the initial ratings assigned 
should be higher. 

After a review of the evidence, the Board finds that, for the 
periods from March 14, 1994 to August 9, 1994, and from 
November 1, 1994 to December 2, 1996, the veteran's PTSD was 
productive of not more than definite social and industrial 
impairment.  An October 1991 VA psychiatric consultation 
reflects the veteran's complaints of nightmares and 
flashbacks, diagnosed as dysthymic reaction and PTSD, 
indicated to be productive of moderate to severe vocational 
disability.  The history, however, noted that the veteran had 
been terminated from employment due to alcohol problems and 
still drank during relapses.  The veteran had been diagnosed 
with alcohol abuse and other complications in January and 
February 1991.  The veteran underwent PTSD counseling in 
1994.  A VA hospitalization report for August to October 1994 
reflects complaints of problems with flashbacks, nightmares, 
intrusive thoughts, occasional anxiety attacks, and insomnia.  
The GAF score assigned was 65, which reflects only mild 
symptoms, or some difficulty in social or occupational 
functioning, but that the veteran was generally functioning 
pretty well, and had some meaningful interpersonal 
relationships.  VA treatment records dated in 1993 and 1994 
reflect complaints of anger, flashbacks, dreams or 
nightmares, and blunted affect.  A report of VA PTSD 
examination in July 1995 reflects the veteran's complaints of 
nightmares, Axis I diagnosis of dysthymia, and Axis II 
diagnoses of substance-dependent personality traits, 
alcoholism, and marijuana use.  The GAF score assigned was 
70, which reflects only mild symptoms, or some difficulty in 
social or occupational functioning, but that the veteran was 
generally functioning pretty well, and had some meaningful 
interpersonal relationships.  At personal hearings at the RO 
in May 1995 and April 1996, the veteran testified that he 
experienced nightmares and flashbacks.  A January 1996 
summary of VA hospitalization reflects a diagnosis of PTSD 
and a GAF score of 60 during the hospitalization, which 
reflects moderate symptoms or moderate difficulty in social 
and occupational functioning.  Physical examination in 
January 1996 revealed some anxiety, and complaints of 
impairment of short term memory deficit.  This symptomatology 
is productive of not more than definite social and industrial 
impairment under the old rating criteria for PTSD in effect 
through November 6, 1996.  This symptomatology is 
contemplated by a 30 percent rating for definite social and 
industrial impairment under the old rating criteria in effect 
prior to November 7, 1996. 

This symptomatology likewise does not demonstrate that, for 
the period from November 7, 1996 (the effective date of the 
new rating criteria for mental disorders) to December 2, 1996 
(the beginning of a period of temporary total rating 
assignment), the veteran's PTSD warranted a rating in excess 
of 30 percent under the new rating criteria.  For this 
period, the veteran's PTSD was not manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment; impaired abstract thinking, or difficulty 
in establishing and maintaining effective work and social 
relationships.  While the veteran at times manifested 
dysthymia that was undifferentiated from PTSD, the evidence 
does not demonstrate that this manifested a disturbance of 
motivation and mood so as to more nearly approximate the 
rating criteria for a 50 percent rating for this brief 
period.  For these reasons, the Board finds that, for the 
periods from March 14, 1994 to August 9, 1994, and from 
November 1, 1994 to December 2, 1996, the schedular criteria 
for an initial rating of 30 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

The Board finds that, for the periods from February 1, 1997 
to April 17, 1997, June 1, 1997 to September 16, 1997, and 
from November 1, 1997 to July 23, 1999, the new rating 
criteria are more favorable to the veteran.  The Board finds 
that for these periods of time the veteran's PTSD was 
manifested by symptomatology that more nearly approximated 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flashbacks analogous 
to panic attacks more than once a week, anxiety roughly 
analogous to disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence does not demonstrate 
additional symptomatology contemplated by a 50 percent rating 
under the new rating criteria, such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking.  The evidence included, for example, a 
report of VA hospitalization ending in January 1997 that 
reflects a GAF score of 55 (moderate symptoms or moderate 
difficulty in social and occupational functioning), but which 
also reflects that the veteran did well in the program, the 
symptoms improved during hospitalization, he was to return to 
independent living, and that he was no danger to himself or 
others.  A March 1998 VA PTSD examination noted the veteran's 
complaints of flashbacks, nightmares that impair function, 
significant social withdrawal, distrust of people, and 
nervousness, and clinical findings of mild anxiety, diagnosed 
as PTSD.  The GAF score assigned was 60, indicated by the VA 
examiner to represent mild to moderate functional impairment 
due to PTSD symptoms during the previous year.  The evidence 
shows no further exacerbation of symptoms until July 23, 1999 
when the veteran was rehospitalized (a period for which he 
was granted a temporary total rating).  

For these reasons, the Board finds that, for the periods from 
February 1, 1997 to April 17, 1997, from June 1, 1997 to 
September 16, 1997, and from November 1, 1997 to July 23, 
1999, with the resolution of reasonable doubt in the 
veteran's favor, the schedular criteria for an initial rating 
of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  A rating in 
excess of 50 percent is not warranted, however, for these 
periods under either the old or new rating criteria.  For 
these periods, under the new rating criteria, PTSD is not 
shown to manifest occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
Under the old rating criteria, the veteran's PTSD is not 
shown for this period to manifest more than considerable 
social and industrial impairment, and did not manifest in 
symptomatology more nearly approximating severe social and 
industrial impairment.   

For the period from September 1, 1999 to April 30, 2002, the 
Board finds that the old rating criteria are more favorable 
to the veteran.  The Board finds that for this period the 
veteran's PTSD was manifested by demonstrable inability to 
obtain or retain employment.  A report of VA hospitalization 
ending in August 1999 reflects an exit GAF score of 53, which 
indicates moderate symptoms or moderate difficulty in social 
and occupational functioning.  Symptoms that prompted the 
hospitalization included anger and restricted affect.  A 
report of VA hospitalization from September to October 2000 
reflects that the veteran had experienced blunt affect, 
euthymic mood, and "PTSD problems."  The GAF score assigned 
was 32 for the current year and 32 for the previous year.  A 
GAF score of 32 represents major impairment in several areas, 
including, as the clinical findings reflect in this veteran's 
case, impairment in work (inability to work), family 
relations, and mood.  The assignment of a GAF of 32 for the 
previous year represents the VA examiner's opinion that this 
level of impairment in the several areas, including work, had 
been impairing the veteran to that extent for the previous 
year.  

With the exception of one VA psychologist's opinion in May 
2001 that the veteran's PTSD manifested in impairment 
reflected by a GAF score of 60 (moderate symptoms or moderate 
difficulty in social and occupational functioning), the 
evidence reflects that, for the period from September 1, 
1999, the veteran has been demonstrably unable to obtain or 
retain employment.  The May 2001 examining VA psychologist 
indicated that the veteran had other psychiatric disability 
that could be more impairing.  As this VA psychologist did 
not enter a separate psychiatric diagnosis, however, all of 
the veteran's psychiatric symptomatology must be attributed 
to his service-connected PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam) (Board is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
A May 2001 private psychosocial assessment, for example, 
reflects severe isolation from family and community, with a 
GAF score of 39, which represents major impairment in several 
areas, including inability to work.  A July to August 2001 
report of VA hospitalization reflects another inpatient 
treatment for PTSD symptoms that included nightmares, 
depression, and anger.  The GAF assigned was 30, which 
represents inability to function in almost all areas, 
including no job.  An April 30, 2002 private psychosocial 
reassessment reflects a GAF of 38 and a psychological opinion 
that, due to service-connected PTSD, the veteran was "unable 
to sustain substantial, gainful work activity at any skill or 
exertional level.  He is not employable."  For these 
reasons, the Board finds that, for the period from September 
1, 1999, with the resolution of reasonable doubt in the 
veteran's favor, the schedular criteria for an initial rating 
of 100 percent for PTSD have been met under the old rating 
criteria.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected PTSD disability has 
independently caused marked interference with employment 
prior to September 1, 1999, necessitated frequent periods of 
hospitalization prior to September 1, 1999, or otherwise 
rendered impracticable the regular schedular standards for 
rating PTSD disability for any period during the pendency of 
the claim.  Although the veteran had periods of 
hospitalization from August  to October 1994, December 1996 
to January 1997, April to May 1997, and from September to 
October 1997, the temporary total ratings assigned reflect 
compensation for treatment during these hospitalizations.  
The medical evidence of record, including the reports of VA 
hospitalization, reflect a clear picture of the disability 
picture attributable to PTSD between periods of 
hospitalization, and do not suggest either that the frequency 
of the hospitalizations themselves markedly interfered with 
employment, or that there was any significant residual 
psychiatric symptomatology prior to or subsequent to the 
actual hospitalization that is unrecognized by the schedular 
ratings assigned.  The 100 percent schedular rating criteria 
from September 1, 1999 recognizes or encompasses the 
hospitalizations from July 23, 1999 to September 1, 1999, 
September 25, 2000 to November 1, 2000, and July 30, 2001 to 
September 1, 2001.  As a 100 percent schedular rating has 
been awarded from September 1, 1999, an extraschedular rating 
for this period is not for consideration.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture for the relevant periods during 
this initial rating claim, the Board finds that further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of 
infectious hepatitis is reopened.

Service connection for residuals of infectious hepatitis is 
granted.

An initial rating in excess of 30 percent for PTSD, for the 
periods from March 14, 1994 to August 9, 1994, and from 
November 1, 1994 to December 2, 1996, is denied. 

An initial rating of 50 percent for PTSD, for the periods 
from February 1, 1997 to April 17, 1997, from June 1, 1997 to 
September 16, 1997, and from November 1, 1997 to July 23, 
1999, is granted. 

An initial rating of 100 percent for PTSD, for the period 
from September 1, 1999, is granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

